Opinion issued January 19, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01111-CV
———————————
Charles Thielemann, Appellant
V.
Alan Kethan, Appellee

 

 
On Appeal from the County Court at Law 
Washington County, Texas

Trial Court Case No. 2010-152
 

 
O P I N I O N
          Appellant,
Charles Thielemann, challenges the county court at law’s order dismissing, for
want of jurisdiction, his defamation claim[1] against appellee, Alan
Kethan, and awarding Kethan sanctions.[2]  In three issues, Thielemann contends that the
county court at law erred in granting Kethan’s motion to dismiss and assessing
sanctions, denying Thielemann’s motion requesting that the county court at
law’s dismissal and sanctions order be voided, and granting Kethan’s amended
motion for sanctions.  
          We
affirm the portion of the trial court’s order dismissing the suit for want of
jurisdiction and reverse the trial court’s assessment of sanctions.
Background
          On
October 20, 2010, Thielemann filed, in the county court at law, his defamation
suit against Kethan, the pastor of St. Peter’s Lutheran Church, alleging that
Kethan had written a “libelous letter” about Thielemann and distributed it to
others.  
In his answer, filed on October 28,
2010, Kethan generally denied the allegations. 
He then filed his motion to dismiss Thielemann’s claim for want of
jurisdiction, asserting that the county court at law lacked jurisdiction[3] to hear a defamation suit
and requesting sanctions against Thielemann for filing a groundless suit in a
court without jurisdiction.  Thielemann responded
to Kethan’s motion to dismiss and request for sanctions and filed a motion to
withdraw his case in the event the county court at law lacked jurisdiction to
hear it.  
          After
a hearing on Kethan’s motion, the county court at law entered an order
dismissing Thielemann’s suit for want of jurisdiction and imposing sanctions in
the amount of $3,000 against him.  The
court found that the suit “was groundless[,] having been filed in a court
without jurisdiction and without reasonable inquiry into the jurisdictional
limits of” the court.  
          On
November 24, 2010, Thielemann filed a motion requesting that the county court
at law void its order dismissing his suit for want of jurisdiction and awarding
Kethan sanctions.  Kethan, on December 2,
2010, filed a “First Amended Motion for Rule 13 Sanctions.”  After the court heard Thielemann’s motion to
void and Kethan’s motion for additional sanctions, it denied Thielemann’s
motion, granted Kethan’s motion, and awarded Kethan additional sanctions in the
amount of $2,500.  
Subject-Matter Jurisdiction
          In
his first issue, Thielemann asserts that the county court at law erred in
dismissing his suit on the ground that it, pursuant to the Texas Government
Code, did not have jurisdiction to hear a suit to recover damages for a
defamation claim.  See Tex. Gov’t Code Ann.
§§ 25.0003, 25.2412, 26.043 (Vernon 2004). 
He argues that the county court at law had jurisdiction over his suit because
Texas Government Code section 26.043 does not apply to statutory county courts
and applies only to constitutional county courts.  See id.
§ 26.043.  
Whether a trial court has
subject-matter jurisdiction is a question of law that we review de novo.  Tex. Natural
Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002).   The
Texas Constitution and state statutes provide the sole sources of jurisdiction
for Texas courts.  Chenault v. Phillips, 914 S.W.2d 140,
141 (Tex. 1996).  Under the Texas Constitution, the judicial
power of the State is “vested in one Supreme Court, in one Court of Criminal
Appeals, in Courts of Appeals, in District Courts, in County Courts, in
Commissioners Courts, in Courts of Justices of the Peace, and in such other
courts as may be provided by law.”  Tex. Const. art. V, § 1.  The Texas Constitution also authorizes the Texas
Legislature to “establish such other courts as it may deem necessary and
prescribe the jurisdiction and organization thereof, and [to] conform the
jurisdiction of the district and other inferior courts thereto.”  Id.; see id. § 15 (“There shall be established in each
county in this State a County Court . . . .”).  Texas courts that are enumerated in the
constitution are referred to as “constitutional courts,” while courts that are
established pursuant to the legislature’s power to create “other courts” are referred
to as “legislative” or “statutory” courts.  1 Roy W. McDonald & Elaine A. Grafton
Carlson, Texas Civil Practice § 3:3 (2d ed. 2004); see also Tex. Gov’t Code Ann. §§ 21.009(1), (2) (Vernon 2004).
A “county court” is a court created
in each county under article V, section 15 of the Texas Constitution.  Tex.
Gov’t Code Ann. § 21.009(1). 
Chapter 26 of the Texas Government Code, entitled “Constitutional County
Courts,” confers jurisdiction for county courts, and provides that,  
A county court has
concurrent jurisdiction with the district court in civil cases in which the
matter in controversy exceeds $500 but does not exceed $5,000, exclusive of
interest.
 
Id. §
26.042(d) (Vernon 2004).  However, a
county court does not have jurisdiction to consider, 
(1) a suit to recover
damages for slander or defamation of character, 
 
(2)
a suit for the enforcement of a lien on land, 
 
(3)
a suit in behalf of the state for escheat, 
 
(4)
a suit for divorce, 
 
(5)
a suit for the forfeiture of a corporate charter, 
 
(6) a suit for the trial of
the right to property valued at $500 or more and levied on under a writ of
execution, sequestration or attachment, 
 
(7)
an eminent domain case, or 
 
(8)
a suit for the recovery of land.  
 
Id. §
26.043.  
A “statutory county court” is a
court created by the legislature under article V, section 1 of the Texas
Constitution.  Id. § 21.009(2).  A statutory
county court has jurisdiction over all causes and proceedings, civil and
criminal, original and appellate, prescribed by law for county courts.  Id.
§ 25.0003(a).  Section 25.0003 contains
the general grant of jurisdiction to all statutory county courts, and provides
as follows:
(a) A statutory county court
has jurisdiction over all causes and proceedings, civil and criminal, original
and appellate, prescribed by law for county courts.  
 
. . . .
(c) In addition to other jurisdiction provided by
law, a statutory county court exercising civil jurisdiction concurrent with the
constitutional jurisdiction of the county court has concurrent jurisdiction
with the district court in:
 
(1) civil cases in which the
matter in controversy exceeds $500 but does not exceed $100,000 . . . 
                                       
Id. §
25.0003.
 
The court at issue here is the
Washington County Court at Law, a statutory county court whose jurisdiction is
prescribed by statute.  See Tex.
Gov’t Code Ann. §§ 25.0003, 25.2412. 
Section 25.2412(a) provides:
In addition to the
jurisdiction provided by Section 25.0003 and other law, a county court at law
in Washington County has concurrent jurisdiction with the district court in
family law cases and proceedings.  
 
Id. §
25.2412(a).
 
Thielemann asserts that the general
grant of jurisdiction in section 25.0003(c) confers jurisdiction on statutory
county courts for all types of suits with an amount in controversy between $500
and $100,000.  In support of his position,
Thielemann relies on Clute Apartments 1,
Ltd. v. Lorson, No. 01-09-00514-CV, 2010 WL 5186913 (Tex. App.—Houston [1st
Dist.] Dec. 23, 2010, no pet.) (mem. op.) and Santana v. Texas Workforce Commission, No. 03-05-00452-CV, 2007 WL
2330714 (Tex. App.—Austin Aug. 16, 2007, no pet.) (mem. op.).  Thielemann argues that because section
25.0003(c) gives statutory courts concurrent jurisdiction with district courts,
the Washington County court at law had jurisdiction to hear his libel/slander
case.[4]   
Kethan asserts that the limitations
on the civil jurisdiction of constitutional county courts are made equally
applicable to statutory county courts by Texas Government Code section
25.0003(a), which, according to Kethan, “raises the amount in controversy
jurisdiction of [statutory county courts] above the limits otherwise set for
constitutional county courts . . . without disturbing the restrictions on
subject matter jurisdiction.”  
          In Lorson, this Court noted that the
general grant of jurisdiction for statutory county courts provides:
In addition
to other jurisdiction provided by law, a statutory
county court exercising civil jurisdiction concurrent with the constitutional
jurisdiction of the county court has concurrent jurisdiction with the
district court in civil cases in which the matter in controversy exceeds $500 but does not
exceed $100,000.  
 
Id. at *3
(emphasis in original) (citing Tex.
Gov’t Code Ann. § 25.0003(c)).  We
further noted that the specific grant of jurisdiction to statutory county courts
in Brazoria County provides:
In addition to the
jurisdiction provided by 25.0003 and other law, a statutory county court in
Brazoria County has concurrent jurisdiction with the district court in civil
cases in which the matter in controversy exceeds $500 but does not exceed $100,000.  
 
Id. (citing Tex. Gov’t Code Ann. § 25.2412).  Based on this language, we concluded that
“both the general and specific grants of jurisdiction expand the jurisdiction
of the statutory county courts in Brazoria County over that of the constitutional
county courts to include concurrent jurisdiction with the district courts in
civil cases with an amount in controversy between $500 and $100,000.”  Id.  
In Lorson, we recognized that section 26.043 deprives a “county court”
of jurisdiction over the eight types of suits listed therein.  Id.  However, we noted that the Texas Government
Code defines “county court” as a court created pursuant to Texas Constitution
article V, section 15, i.e., a constitutional county court, and statutory
county courts are created by the legislature pursuant to Texas Constitution
article V, section 1.  Id.  Thus, we concluded that the plain language of
section 26.043 does not apply to statutory county courts and held that section
26.043 did not restrict the trial court’s jurisdiction “because the trial court
[was] a statutory county court, not a constitutional county court.”  Id.
at *4.  We note that because the specific
grant of jurisdiction for statutory county courts in Brazoria County provides
for concurrent jurisdiction with the district court in “civil cases in which
the matter exceed[ed] $500 but [did] not exceed $100,000,” this Court, in Lorson, correctly concluded that section
25.0222(a)(1) of the Texas Government Code conferred jurisdiction to the
statutory county courts in Brazoria County to hear lawsuits involving the eight
types of cases listed in section 26.043. 
See id.  Thus, this Court’s statements and analysis
regarding section 26.043’s applicability to statutory county courts generally was
dicta, as the Court did not rely on it for the resolution of the case.  See
Four Brothers Boat Works, Inc. v. Tesoro
Petroleum Cos., Inc., 217 S.W.3d 653, 662 (Tex. App.—Houston [14th Dist.] 2006, pet. denied).
Here, the parties dispute the
applicability of section 26.043 generally to statutory county courts.  Accordingly, we must determine whether
section 26.043 generally limits the jurisdiction of statutory county courts as
well as constitutional county courts.  
The general grant of jurisdiction
for statutory county courts provides that they have jurisdiction over all
causes and proceedings, civil and criminal, original and appellate, prescribed
by law for constitutional county courts. 
Tex. Gov’t Code Ann. §
25.0003(a).  Therefore, in order to
determine the extent of the grant of jurisdiction to statutory county courts we
must necessarily look at the jurisdiction granted to constitutional county
courts.  Chapter 26 of the Texas
Government Code, entitled “County Courts,” provides constitutional county
courts concurrent jurisdiction with the district courts for suits with an
amount in controversy between $500 and $5,000. 
Id. § 26.042(d). 
However, this general grant of jurisdiction is limited by section
26.043, in which the legislature expressly provides that a county court does
not have jurisdiction over the eight types of suits listed.  Id.
§ 26.043.  Thus, the jurisdiction that a county court
can exercise concurrent with the district courts is limited.  The legislature, as it did for constitutional
county courts, also provided statutory county courts with jurisdiction
concurrent with the district courts, providing that, “a statutory county court exercising civil jurisdiction concurrent
with the constitutional jurisdiction of the county court has concurrent
jurisdiction with the district court in” civil cases in which the matter in
controversy exceeds $500 but does not exceed $100,000.  Id.
§ 25.0003(c)(1) (emphasis added).  
In construing a statute, we give
effect to all words and, if possible, do not treat statutory language as mere
surplusage.  Haas v. Ashford Hollow Cmty. Improvement Ass’n, Inc., 209 S.W.3d 875, 886 (Tex.
App.—Houston [14th Dist.] 2006, no pet.); see also Jones v. Fowler,
969 S.W.2d 429, 432 (Tex. 1998) (“[W]e must read [a] statute
as a whole and interpret it to give effect to every part.”).  Accordingly,
to give effect to every pertinent part of the Texas Government Code, we must
read section 25.0003(c) in conjunction with the language limiting the
jurisdiction of a constitutional county court found in section 26.043.  The concurrent jurisdiction of a statutory
county court with a district court is only applicable when the statutory county
court is exercising civil jurisdiction concurrent with the jurisdiction of a
constitutional county court.  See Tex.
Gov’t Code Ann. §
25.0003(c).  Generally, the statutory
county courts’ concurrent jurisdiction with district courts is based on the
jurisdiction of constitutional county courts, which is limited by section
26.043.  Accordingly, the jurisdiction of
a statutory county court is also limited. 

If a specific statutory provision
confers jurisdiction, the specific provision controls over the general limitation
of section 26.043.  See Tex. Gov’t Code Ann.
§ 25.0001(a) (Vernon 2004).  Here, we
note that the legislature has specifically provided certain statutory county
courts with jurisdiction over some of the eight types of suits listed in
section 26.043.  For example, a suit to
recover damages for slander may be filed in a statutory county court in Harris
County.  Id. § 25.1032(c)(2) (Vernon 2004); see also id. §25.2162(a)
(Vernon 2004) (providing county court at law of Starr County with
subject-matter jurisdiction over family law matters and “controversies
involving title to real property” concurrently with district court).  Thus, the legislature has chosen to
specifically grant various statutory county courts with specific jurisdiction to
hear some of the types of suits listed in section 26.043.  In 1991, the legislature amended section
25.0003(a) to increase the amount in controversy limits from $5,000 to
$100,000.  See Acts 1991, 72nd Leg., ch. 746, §§ 2, 3, eff. Oct. 1, 1991.  Notably, the legislature also provided for
specific grants of jurisdiction on certain statutory county courts to hear some
of the types of suits listed in 26.043.  See, e.g., Tex. Gov’t Code Ann.
§§ 25.1032(c) (1)–(6),
25.2222(b) (Vernon 2004).  The legislature
would not have needed to specifically grant jurisdiction if it had not intended
for the limitations of section 26.043 to apply to statutory county courts generally.  We conclude that the legislature did not
intend to confer broader jurisdiction in its general grant of jurisdiction in
section 25.0003(c) because it provided more specific grants of jurisdiction to
specific statutory county courts, which, if included in the broader grant, are
duplicative of jurisdiction already conferred.
Thielemann asserts that Santana stands for the proposition that,
here, the statutory county court has jurisdiction over his suit.  There, Santana argued that “because the trial
court, [a statutory county court,] has concurrent jurisdiction with
constitutional county courts and because constitutional county courts are not
empowered to hear defamation suits, the trial court lacked jurisdiction in his
suit for defamation.”  See Santana, 2007 WL 2330714, at
*3.  The Austin Court of Appeals
disagreed, concluding that nothing in section 26.043 refers to county courts at
law that possess civil jurisdiction concurrent with the district courts.  Id.  The specific grant of jurisdiction to the
Travis County statutory courts states that “[i]n addition to the jurisdiction
conferred generally by section 25.0003 and other law, a county court at law in
Travis County has concurrent jurisdiction in civil cases with the district
court.”  Tex. Gov’t Code Ann. § 25.2292(a) (Vernon 2004).  Accordingly, the court found that the
specific provision, applying only to Travis County, controls, and, thus, Travis
County statutory courts have concurrent jurisdiction in civil cases with the
district courts.  Santana, 2007 WL 2330714, at *3. 
However, the Austin Court of Appeal’s statement that section 26.043 does
not apply constitutes dicta because the court ultimately held that the Travis
County courts at law had jurisdiction over the claim due to the legislature’s specific
grant of jurisdiction concurrent with the district courts.  Id.  
          Notably,
the Austin Court of Appeals, in a subsequent published opinion, diverged from
its previous discussion of section 26.043, explaining:
County Court at
Law No. 2 of Tom Green County is a statutory county court.  See Tex. Gov’t Code Ann. § 25.2281 (West 2004).  It does not have jurisdiction in “a suit for
the recovery of land.”  Id. §
26.043(8)
(West 2004); see also id. § 25.0003(a) (West Supp. 2008) (providing that
statutory county courts have the same jurisdiction as prescribed by law for
constitutional county courts).  Compare
id. § 25.2162(a) (West 2004) (granting a county court at law in Starr
County jurisdiction over controversies involving title to real property), with
id. § 25.2282 (West 2004) (not granting such jurisdiction to a county court
at law in Tom Green County).  Thus, if
this lawsuit constitutes a suit for the recovery of land, the county court did
not have subject-matter jurisdiction to adjudicate the claims.
 
Merit Mgmt.
Partners I, L.P. v. Noelke, 266 S.W.3d 637, 643 (Tex. App.—Austin 2008,
no pet.).
Similarly, the Waco Court of
Appeals has concluded that, “[u]nless otherwise provided, a statutory county
court has the subject-matter jurisdiction prescribed by law for constitutional
county courts.”  Spakes v. Weber, No. 10-08-00313-CV, 2010 WL 139955, at *2 (Tex.
App.—Waco Jan. 13, 2010, pet. denied) (mem. op.).  The court noted that a constitutional county
court does not have subject-matter jurisdiction to decide a suit for the
recovery of land.  Id. (citing Tex. Gov’t Code
Ann. § 26.043(8) (Vernon 2004)). 
The court reasoned that because “statutory county courts of Johnson
County in particular have the subject-matter jurisdiction prescribed for
constitutional county courts and concurrent jurisdiction with district courts
‘in family law cases and proceedings,’” statutory county courts of Johnson
County “do not have subject matter jurisdiction” in a suit for recovery of
land.  Id. (citing Noelke, 266
S.W.3d at 643.).  In the case before us,
the specific grant of jurisdiction to Washington County statutory courts is
identical to that granted to the Johnson County statutory courts discussed in Spakes. 
Compare Tex. Gov’t Code Ann. § 25.1281 (Vernon
2004), with id. § 25.2412.  
The Beaumont Court of Appeals has
also concluded that a statutory county court does not have jurisdiction over
the eight types of suits listed in 26.043, notwithstanding the general grant of
jurisdiction contained in section 25.0003(c). 
Loville v. Loville, 944 S.W.2d
818, 819 (Tex. App.—Beaumont 1997, writ denied).  In Loville,
the court held that a statutory county court of Jefferson County lacked
jurisdiction over the Lovilles’ suit seeking recovery of land because section
26.043 limited the jurisdiction of the statutory county court to that of the
constitutional county court.  Id. 

Here, as in Loville, the specific grant of jurisdiction to the statutory county
courts in Washington County does not contain a specific provision granting them
jurisdiction concurrent with the district courts.  See Tex. Gov’t Code Ann. § 25.2412.  Rather, the specific grant of jurisdiction
provides for jurisdiction concurrent with district courts in regard to family
law cases and proceedings.  Id. § 25.2412(a).  The specific grant of
jurisdiction states only that “a county court at law in Washington County has
concurrent jurisdiction with the district court in family law cases and
proceedings.”  Id.  Unlike the specific
grant of jurisdiction in Lorson and Santana, the specific grant of
jurisdiction for the statutory county courts in Washington County does not provide
them with jurisdiction concurrent with the district courts in all matters.  Accordingly, we hold that the county court at
law lacked subject-matter jurisdiction over Thielemann’s defamation
claims.  
We overrule Thielemann’s first
issue.
Sanctions
          In
his third issue, Thielemann argues that the county court at law erred in
assessing sanctions against him for filing his suit in the Washington County
court at law because there is no evidence that he violated Texas Rule of Civil
Procedure 13.  He asserts that “no one
should be subject to sanctions and/or the threat of sanction for correctly
stating the law.”  
We review a trial
court’s decision to impose sanctions under an abuse of discretion
standard.  Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007).  A trial court abuses its discretion if it
acts in an arbitrary or unreasonable manner “without reference to guiding rules
and principles.”  See Garcia v. Martinez, 988 S.W.2d 219, 222
(Tex. 1999).  When reviewing matters
committed to the trial court’s discretion, we may not substitute our own
judgment for that of the trial court.  Bowie Mem’l Hosp. v.
Wright, 79 S.W.3d 48, 52 (Tex. 2002). 
A trial court does not abuse its discretion merely because it decides a
discretionary matter differently than an appellate court would in a similar
circumstance.  Gray v. CHCA
Bayshore L.P., 189 S.W.3d 855, 858 (Tex. App.—Houston [1st Dist.] 2006, no
pet.).
A trial court may impose sanctions
if a pleading is groundless and brought in bad faith or for the purpose of
harassment.  Tex. R. Civ. P. 13.  A pleading
is groundless if it has “no basis in law or fact” and is “not warranted by good
faith argument for the extension, modification, or reversal of existing
law.”  Id.  Courts must presume that a lawsuit has
been filed in good faith, and a party moving for sanctions must overcome this
presumption.  Daves v. Daniels, 319 S.W.3d 938, 940 (Tex. App.—Austin 2010, pet.
denied); Appleton v. Appleton,
76 S.W.3d 78, 86 (Tex. App.—Houston [14th Dist.]
2002, no pet.).  The
party moving for sanctions must prove the pleading party’s subjective state of
mind.  See Matty v. Spiegel, Inc., 19 S.W.3d 890, 896 (Tex. App.—Houston
[14th Dist.] 2002, no pet.).  In
determining whether to award sanctions, a trial court must examine the facts
and circumstances in existence at the time that a pleading was filed to
determine whether sanctions are proper.  Id.  Bad faith does not exist when a party merely
exercises bad judgment or is negligent; rather bad faith is the conscious doing
of a wrong for dishonest, discriminatory, or malicious purposes.  Elkins v.
Stotts-Brown, 103 S.W.3d 664, 669 (Tex. App.—Dallas 2003, no pet.).  To “harass” means to
annoy, alarm, and verbally abuse another person.  Id.
          The county
court at law’s order imposed sanctions on Thielemann pursuant to rule 13,
finding that “good cause is shown for the imposition of these monetary
sanctions for reason that this suit was groundless having been filed in a Court
without jurisdiction and without reasonable inquiry into the jurisdictional
limits of this Court.”  
          Kethan
maintains that Thielemann’s defamation claim is groundless and brought in bad
faith or to harass because the county court at law concluded that it was
without jurisdiction to hear such a claim. 
At the sanctions hearing, Kethan’s attorney testified to the costs of
defending this suit, and he referenced other suits that Thielemann had filed in
a court without jurisdiction.  Kethan’s
attorney argued that the suit is groundless because the court lacked
jurisdiction and that “an hour of research would have determined” that the
statutory court was without jurisdiction. 
He argued that Thielemann was subject to sanctions because the “function”
of rule 13 is “not only to compensate the other party but to have a punitive
effect,” this was not Thielemann’s first time to file a suit in a court without
jurisdiction, and Thielemann would continue to file suits in courts without
jurisdiction “until someone stands up and slaps his hand.”  Thielemann, however, stated that he “spent a
lot of time looking” at the law and “trying to find [out] what is a constitutional
court and what is a statutory court.”  
 
Sanctions should only
be assessed “in those egregious situations where the worst of the bar uses our
honored system for ill motive without regard to reason and the guiding
principles of the law.” Dyson Descendant Corp. v. Sonat Exploration Co., 861 S.W.2d 942, 951 (Tex. App.—Houston
[1st Dist.] 1993, no writ).  A trial
court may not base sanctions solely on the legal merit of a pleading or motion.
 See Elkins, 103 S.W.3d at 668.  Instead,
the trial court must examine the facts available to the litigant and the
circumstances existing at the time the pleading was filed.  Id.  Although we have ultimately concluded that this
defamation suit was filed in a court without jurisdiction, Thielemann argued
and asserted in his response to the motion for sanctions that Santana and Lorson supported his filing of the suit in a statutory county
court.  We recognize that Kethan’s
counsel did argue to the county court at law that the suit was groundless and
Thielemann had filed suits in other courts without jurisdiction.  However, motions and arguments of
counsel do not constitute evidence in regard to rule 13.  McCain
v. NME Hosps., Inc., 856 S.W.2d 751, 757 (Tex. App.—Dallas 1993, no
writ).  More importantly, here, the
record and briefing shows that appellate law exists arguably supporting
Thielemann’s filing of a defamation suit in the statutory county court.  Accordingly, we hold that the county court at
law erred in assessing monetary sanctions against Thielemann for filing the
suit in the court in the Washington County court at law.
We sustain Thielemann’s third
issue.[5]
Conclusion
          We
reverse the portion of the county court at law’s November 18, 2010 order
awarding Kethan sanctions and its December 21, 2010 order awarding additional
sanctions.  We affirm the remaining
portion of the county court at law’s November 18, 2010 order dismissing
Thielemann’s defamation suit for want of jurisdiction.
 
 
                                                                   Terry
Jennings
                                                                   Justice

 
Panel
consists of Justices Jennings, Bland, and Massengale.




[1]           See
Tex. Gov’t Code Ann. § 26.043 (Vernon 2004).
 


[2]           See
Tex. R. Civ. P. 13. 
 


[3]           See
Tex. Gov’t Code Ann. § 26.043.


[4]            As discussed below, there are several
cases in which courts of appeals have simply stated that a statutory county
court does not have jurisdiction over the eight type of suits listed in section
26.043 absent a specific grant of jurisdiction. 
See Spakes v. Weber,
No. 10-08-00313-CV, 2010 WL 139955, at *2 (Tex. App.—Waco Jan. 13, 2010, pet.
denied) (mem. op.); Matherne
v. Carre, 7 S.W.3d 903, 906
(Tex. App.—Beaumont 1999, pet. denied); Loville v. Loville, 944 S.W.2d 818, 819 (Tex. App.—Beaumont
1997, writ denied).  Furthermore, it is
noted in Dorsaneo’s Texas Litigation Guide that because Government Code section
25.003 “embraces the jurisdiction prescribed by law for county courts, it
appears that statutory county courts do not have jurisdiction in those civil
matters set forth in section 26.043 unless a specific statute provides
otherwise.”  1 Dorsaneo, Texas Litigation
Guide, Pretrial Practice,
2.01(3)(d).  
 


[5]           Having overruled Thielemann’s first
issue and sustained his third issue, we need not address his second issue.